DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,711,478 (Turecek).
Regarding claim 1, Turecek discloses a panel assembly (2; see Figures 1-8 and annotated Figure 1 below), comprising:
a main panel (6) extending within a plane which defines an X-axis and a Y-axis perpendicular to the X-axis;
a first side panel (10a) extending from the main panel along a Z-axis perpendicular to the X- axis and the Y-axis (see Figure 1);
a second side panel (16a) extending from the main panel along the Z-axis, the second side panel perpendicular to the first side panel (see Figure 1);
a first tab (see annotated Figure 1 below) extending from the first side panel along the X-axis and comprising a first portion, a second portion, and a third portion, the first, second, and third portions lying in the same plane (see annotated Figure 1 below)) and collectively defining a notch (12a);
a second tab (20) extending from the second side panel along the Y-axis (see Figure 1); and
an extension (22) extending from the second tab in the Y-axis direction, the extension interlocking with the notch (see Figure 6).

    PNG
    media_image1.png
    319
    509
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1 of Turecek
Regarding claim 3, Turecek discloses the first portion, the second portion, and the third portion collectively form a "C" shape to define the notch (12a; see annotated Figure 1 above).
Regarding claim 4, Turecek discloses the first tab (see annotated Figure 1 above) overlaps the second tab (20) in the Z-axis direction (see Figure 6).
Regarding claim 5, Turecek discloses the main panel (6), first side panel (10a), second side panel (16a), first tab (see annotated Figure 1 above) and second tab (22) are integrally formed such that the panel assembly (2) is a monolithic structure (see Figure 1 and column 1, line 7)
Regarding claim 7, Turecek discloses no secondary joining of the first side panel (10a) and the second side panel (16a) is performed (see Figure 6 and column 2, lines 5-7).
Regarding claim 8, Turecek discloses the second portion of the first tab (see annotated Figure 1 above) is located between the second side panel (16a) and the extension (22) in the Y-axis direction (see Figure 6).
Regarding claim 9, Turecek discloses the extension (22) is coplanar with the first tab (see annotated Figure 1 above) in the X-Y plane (in the unfolded state shown in Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Turecek.
Turecek discloses the panel assembly of claim 1, the extension (22) overlaps with the second tab (20), but does not expressly disclose the extension is bent 180° from a distal edge of the second tab such that the extension overlaps with the second tab.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the angle at which an extension is bent) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel assembly of Turecek such that the extension is bent 180° from a distal edge of the second tab such that the extension overlaps with the second tab, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification to Turecek in order to provide an additional means of securing the first and second side panels together.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Turecek in view of US 10,208,961 (Sanfrey).
Turecek discloses the panel assembly of claim 1, the extension (22) overlaps with the second tab (20), but does not expressly disclose the extension is bent 180° from a distal edge of the second tab such that the extension overlaps with the second tab.
Sanfrey teaches an extension (64A) is bent 180° from a distal edge of a second tab (24) such that the extension overlaps with the second tab (see Figure 5) in order to hold respective tabs (20, 24) together firmly and securely (see column 5, line 60,through column 6, line 43). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel assembly of Turecek such that the extension is bent 180° from a distal edge of the second tab such that the extension overlaps with the second tab, as taught in Sanfrey, in order to hold the first and second tabs together firmly and securely.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turecek.
Turecek discloses the panel assembly of claim 1, but does not expressly disclose the wherein the main panel (6), first side panel (10a), second side panel (16a), first tab (see annotated Figure 1 above), and second tab (20) are formed from a metal.
	Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel assembly of Turecek such that the main panel, first side panel, second side panel, first tab, and second tab are formed from a metal, as such a modification is a matter of obvious design choice. One of ordinary skill in the art would have been motivated to make such a modification to the material of Turecek depending upon the strength requirements of the intended use of the panel assembly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turecek in view of US 8,733,573 (Lucht).
Turecek discloses the panel assembly of claim 1, but does not expressly disclose the wherein the main panel (6), first side panel (10a), second side panel (16a), first tab (see annotated Figure 1 above), and second tab (20) are formed from a metal.
Lucht teaches forming respective parts of a panel assembly from a metal in order to allow the panel assembly to be sufficiently durable to support a load without additional fasteners being required (see column 1, lines 43-49). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel assembly of Turecek such that the main panel, first side panel, second side panel, first tab, and second tab are formed from a metal, as taught in Lucht, in order to allow the panel assembly to be sufficiently durable to support a load without additional fasteners being required.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
September 6, 2022